Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2014/0014922).
Claim 1: Lin teaches phosphorescent emitters which anticipate Formula I of claim 1.  As one example, compound 1-11 
    PNG
    media_image1.png
    155
    253
    media_image1.png
    Greyscale
anticipates formula I of claim 1 with variables X1-X5 being equal to CH, variable Y1 being equal to BR where R is a substituted aryl group (mesityl), variable R1 is equal to a methyl group, variable L1 is equal to O, variable n1 is equal to one, variable n2 is equal to zero, ring B is a 6-membered carbocyclic ring, ring A is a 5-membered heterocyclic ring, and variable M is equal to Pt. 
Claim 2: All R1 and RA through RD in compound 1-11 are either hydrogen or alkyl groups (methyl groups), thereby anticipating claim 2.
Claim 4: All variables X1-X5 are carbon atoms, thereby anticipating claim 4.
Claim 6: Variable L1 is equal to O, thereby anticipating claim 6.
Claim 7: Variable L2 is present and is a direct bond, thereby anticipating claim 7.
Claim 9: Compound 1-12 is relied upon to reject claim 9.  Compound 1-12 is analogous to compound 1-11 in all aspects with the exception of ring A, which in compound 1-12 is an imidazole ring.  As such, in ring systems A and B, Z1 is equal to N, and Z2 is equal to C, thereby anticipating claim 9.
Claim 10: In compound 1-11, Z1 is a neutral carbine carbon, and Z2 is an anionic carbon, thereby anticipating claim 10.
Claim 12: Claim 12 serves to further limit an optional embodiment.  Claim 1 is drawn to a compound of either formula I or formula II.  Claim 12 further limits formula II, which is not required in claim 1.  As such, Lin et al. may be properly relied upon to reject claim 12 despite not teaching compounds satisfying formula II of claim 1.
Claim 13: The partial structure of compound 1-12 anticipates the third partial structure of claim 13 where variable X is equal to NR’, and L1 and RB satisfying the limitations of claim 1.
Claims 15 and 16: The rejection of claim 1 above is wholly incorporated in the rejection of claim 15.  Compounds 1-11 and 1-12 are taught as being phosphorescent dopants in a host/dopant emissive layer of a light-emitting device comprising an anode and a cathode, thereby anticipating claims 15 and 16.
Claim 17: All of the exemplified host materials taught by Lin et al. (paragraph 0078) are comprised of a moiety listed in claim 17.  Any of the host materials selected therefore anticipates the limitations of claim 17.
Claim 19: The rejection of claims 1 and 15 above are wholly incorporated in the rejection of claim 15.  Consumer products which include compounds 1-11 and 1-12 are at once envisaged given the teachings of Lin et al. (paragraphs 0017 and 0034).
Claim 20: Formulations comprising any of the phosphorescent complexes are taught and claimed by Lin et al. (claim 34 of Lin et al.), thereby anticipating claim 20.

Claims 1, 2, 4, 6, 7, 9-12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2013/0341600).
Claim 1: Lin teaches phosphorescent emitters which anticipate Formula I of claim 1.  As one example, compound 1-11 
    PNG
    media_image2.png
    161
    279
    media_image2.png
    Greyscale
anticipates formula I of claim 1 with variables X1-X5 being equal to CH, variable Y1 being equal to SiRR’ where R = R’ = phenyl, variable R1 is equal to a methyl group, variable L1 is equal to O, variable n1 is equal to one, variable n2 is equal to zero, ring B is a 6-membered carbocyclic ring, ring A is a 5-membered heterocyclic ring, and variable M is equal to Pt. 
Claim 2: All R1 and RA through RD in compound 1-11 are either hydrogen or alkyl groups (methyl groups), thereby anticipating claim 2.
Claim 4: All variables X1-X5 are carbon atoms, thereby anticipating claim 4.
Claim 6: Variable L1 is equal to O, thereby anticipating claim 6.
Claim 7: Variable L2 is present and is a direct bond, thereby anticipating claim 7.
Claim 9: Compound 1-12 is relied upon to reject claim 9.  Compound 1-12 is analogous to compound 1-11 in all aspects with the exception of ring A, which in compound 1-12 is an imidazole ring.  As such, in ring systems A and B, Z1 is equal to N, and Z2 is equal to C, thereby anticipating claim 9.
Claim 10: In compound 1-11, Z1 is a neutral carbine carbon, and Z2 is an anionic carbon, thereby anticipating claim 10.
Claim 11: In compounds 1-11 and 1-12 of Lin et al. Y1 is a =Si(Ph)2 group, which anticipates moiety S27 of claim 11.
Claim 12: Claim 12 serves to further limit an optional embodiment.  Claim 1 is drawn to a compound of either formula I or formula II.  Claim 12 further limits formula II, which is not required in claim 1.  As such, Lin et al. may be properly relied upon to reject claim 12 despite not teaching compounds satisfying formula II of claim 1.
Claim 13: The partial structure of compound 1-12 anticipates the third partial structure of claim 13 where variable X is equal to NR’, and L1 and RB satisfying the limitations of claim 1.
Claims 15 and 16: The rejection of claim 1 above is wholly incorporated in the rejection of claim 15.  Compounds 1-11 and 1-12 are taught as being phosphorescent dopants in a host/dopant emissive layer of a light-emitting device comprising an anode and a cathode, thereby anticipating claims 15 and 16.
Claim 17: All of the exemplified host materials taught by Lin et al. (paragraph 0079) are comprised of a moiety listed in claim 17.  Any of the host materials selected therefore anticipates the limitations of claim 17.
Claim 19: The rejection of claims 1 and 15 above are wholly incorporated in the rejection of claim 15.  Consumer products which include compounds 1-11 and 1-12 are at once envisaged given the teachings of Lin et al. (paragraphs 0017 and 0034).
Claim 20: Formulations comprising any of the phosphorescent complexes are taught and claimed by Lin et al. (claim 34 of Lin et al.), thereby anticipating claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0014922) as applied to claim 15 above.
Many of the host materials taught in paragraph 0078 and claim 32 of Lin et al. are the same as the host materials recited in instant claim 18.  The selection of a host material which satisfies the one or more of the host materials of claim 18 would have been obvious to one having ordinary skill in the art since such host materials are explicitly taught as being suitable by Lin et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0341600) as applied to claim 15 above.
Many of the host materials taught in paragraph 0079 and claim 32 of Lin et al. are the same as the host materials recited in instant claim 18.  The selection of a host material which satisfies the one or more of the host materials of claim 18 would have been obvious to one having ordinary skill in the art since such host materials are explicitly taught as being suitable by Lin et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 11,081,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because most of the compounds recited in claim 1 of the reference application are the same compounds as instant claim 1.  Additionally the compounds listed in claim 15 of the reference application also read on instant claim 1.  Instant claims 2-13 correspond to claims 2-13 of the reference application.  Claim 14 of the reference application includes compounds which read on instant claim 14.  Instant claims 15 and 17-20 correspond to claims 16-20 of the reference application.

Potentially Allowable Subject Matter
Claims 3, 5, 8 and 14 are not subject to any prior art rejections.  Molt et al. (US 2011/0253988) teaches iridium complexes where the ligand on the left of formula (I) in the abstract satisfies the left half of formula I as claimed with variable Y1 being a CRR’ group.  Claims 3 and 8 are drawn to embodiments where Y1 is a CRR’ group.  However, only iridium complexes comprising such a ligand are taught by Molt et al. and the preparation of palladium or platinum complexes which additionally satisfy the right side of formula I of claim 1 is not taught or suggested by Molt et al.  The Lin et al. rejections above do not teach or suggest embodiments wherein at least one of variables X1-X5 is N as required by claim 5.  Last, Lin et al. does not teach or suggest compounds which read on compound x as recited in claim 14.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766